Exhibit 10.1
AMENDMENT NO. 6
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into effective as of June 16, 2010 (the
“Effective Date”), by and among (a) GLOBAL INDUSTRIES, LTD., a Louisiana
corporation (the “Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a
Mexican sociedad de responsabilidad limitada de capital variable (the “Mexican
Borrower”), and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited
liability company, in its capacity as general partner of GLOBAL INDUSTRIES
INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership (the “Cayman
Borrower” and together with the Parent and the Mexican Borrower, each a
“Borrower” and collectively, the “Borrowers”), (b) the financial institutions
parties hereto which are Lenders party to the Credit Agreement (as defined
below); and (c) Crédit Agricole Corporate and Investment Bank (formerly known as
Calyon New York Branch), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Issuing Bank and Swingline Bank.
PRELIMINARY STATEMENTS
     A. The Parent, the Mexican Borrower, the Cayman Borrower, the
Administrative Agent and the lenders signatory thereto (the “Lenders”) are
parties to that certain Third Amended and Restated Credit Agreement dated as of
June 30, 2006 as amended by Amendment No. 1 thereto dated as of October 6, 2006,
Amendment No. 2 thereto dated as of July 26, 2007, Amendment No. 3 thereto dated
as of October 18, 2007, Amendment No. 4 and Waiver thereto dated as of
November 7, 2008 and Amendment No. 5 thereto dated as of February 25, 2009 (as
so amended, the “Credit Agreement”).
     B. The parties hereto wish to enter into this Amendment to amend certain
terms and provisions of the Credit Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
AMENDMENT
     2.01 Amendment to Section 1.01. The definition of “Applicable Margin” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
paragraph at the and of such definition:
Notwithstanding the foregoing, during the Modification Period, if Level I is in
effect, the percentage rates per annum set forth in the chart above for Level II
shall apply.
     2.02 Amendment to Section 1.01 — “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement is hereby amended
by replacing “Consolidated Interest Expense” with “Consolidated Cash Interest
Expense”.
     2.03 Amendment to Section 1.01 — “Consolidated Interest Expense”.
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated Interest Expense” in its entirety.
     2.04 Amendment to Section 1.01 — “Consolidated Net Worth”. The definition
of “Consolidated Net Worth” in Section 1.01 of the Credit Agreement is hereby
restated in its entirety as follows:
     “Consolidated Net Worth” means, for the Parent and its Subsidiaries
calculated on a consolidated basis at any time, all amounts which would be
included under shareholders’ equity, excluding any portion of the Convertible
Unsecured Debentures included as equity on the consolidated balance sheet of the
Parent and its Subsidiaries prior to the conversion thereof from debt to equity.
     2.05 Amendment to Section 1.01 — “Fixed Charge Coverage Ratio”. The
definition of “Fixed Charge Coverage Ratio” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “(i) cash Consolidated Interest
Expense, (ii) to the extent not included in cash Consolidated Interest Expense,
letter of credit fees” with “(i) Consolidated Cash Interest Expense, (ii) to the
extent not included in Consolidated Cash Interest Expense, letter of credit
fees”.
     2.06 Amendment to Section 1.01 — New Definitions. Section 1.01 of the
Credit Agreement is hereby amended by inserting the following new definitions in
their appropriate alphabetical order:
     “Collateral Coverage Amount” means an amount equal to (i) the sum of
(A) the aggregate Orderly Liquidation Value of all Eligible Mortgaged Vessels as
determined by the most recent Appraisal Report delivered to Administrative Agent
and the Lenders pursuant to Section 5.14, and (B) the fair market value (as set
forth in the most recent appraisal delivered to Administrative Agent) of
Eligible Real Property divided by (ii) 1.5.

2



--------------------------------------------------------------------------------



 



     “Consolidated Cash Interest Expense” means, for any Person and its
Subsidiaries calculated on a consolidated basis for any period, without
duplication, the sum of (a) interest expense, including the interest component
of Capitalized Leases and the net amount payable under any Rate Hedging
Agreement, (b) the interest component of Synthetic Leases, (c) commitment,
facility, usage and similar fees payable in connection with any Debt, and
(d) letter of credit fees for Financial Letters of Credit, in each case,
excluding all pay-in-kind interest expense or other noncash interest expense,
all determined in accordance with GAAP.
     “Modification Period” means the period beginning on the Sixth Amendment
Effective Date and ending on the Modification Period Termination Date.
     “Modification Period Termination Date” means the earlier of (a) June 30,
2011 and (b) the last day of a fiscal quarter ending after the Sixth Amendment
Effective Date which the Parent has designated in a written notice to the
Administrative Agent as its requested “Modification Period Termination Date”;
provided that, in either case, the Parent has provided financial statements
pursuant to Section 5.05 and a Compliance Certificate evidencing compliance with
Sections 6.13, 6.14 and 6.15 for the fiscal quarter ending on such date.
     “Sixth Amendment Effective Date” means June 16, 2010.
     2.07 Amendment to Section 2.01(a)(i). Section 2.01(a)(i) of the Credit
Agreement is hereby amended by replacing “may not exceed at any time the
aggregate amount of the Revolving Commitments” with “may not exceed at any time
the lesser of (1) the aggregate amount of the Revolving Commitments and (2) the
Collateral Coverage Amount”.
     2.08 Amendment to Section 2.01(c). Section 2.01(c) of the Credit Agreement
is hereby restated in its entirety with the following:
          (c) Collateral Coverage Amount. The Collateral Coverage Amount shall
at any time be based on the most recent calculation of the Collateral Coverage
Amount delivered by the Parent to the Administrative Agent pursuant to Section
5.05(q). Following the Administrative Agent’s receipt of the calculation of the
Collateral Coverage Amount pursuant to Section 5.05(q), the Administrative Agent
shall review the terms thereof and shall notify the Issuing Bank, the Swingline
Bank, the Lenders and the Parent of the Collateral Coverage Amount that shall
apply for the period up to the next determination of the Collateral Coverage
Amount. If at any time the Parent fails to deliver the calculation of the
Collateral Coverage Amount within the times specified in Section 5.05(q), then
the most recent Collateral Coverage Amount shall be deemed to be in effect until
the Administrative Agent receives such calculation.
     2.09 Amendment to Section 2.01(d)(i). Section 2.01(d)(i) of the Credit
Agreement is hereby amended by replacing “shall never exceed the aggregate
Revolving Commitments at such

3



--------------------------------------------------------------------------------



 



time” with “shall never exceed the lesser of (1) the aggregate Revolving
Commitments and (2) the Collateral Coverage Amount at such time”.
     2.10 Amendment to Section 2.01. Section 2.01 of the Credit Agreement is
hereby amended by adding the following as new clause (f):
          (f) Limitation on Advances During Modification Period. Notwithstanding
anything to the contrary herein, during the Modification Period, no Borrower
shall have the right to request Revolving Advances or Swingline Advances under
Section 2.01(a) or (d); provided, that the Borrowers may Convert and Continue
Advances pursuant to Section 2.02(b). The Revolving Commitment Fee shall
continue to accrue during the Modification Period notwithstanding this clause
(f).
     2.11 Amendment to Section 2.07(c)(i). Section 2.07(c)(i) of the Credit
Agreement is hereby amended by replacing “exceeds the aggregate Revolving
Commitments, in the amount of such excess” with “exceeds the lesser of (A) the
aggregate Revolving Commitments and (B) the Collateral Coverage Amount, in the
amount of such excess”.
     2.12 Amendment to Section 2.15(a)(i). Section 2.15(a)(i) of the Credit
Agreement is hereby amended by replacing “cause the Letter of Credit Exposure to
exceed (A) the aggregate Revolving Commitments” with “cause the Letter of Credit
Exposure to exceed (A) the lesser of (1) the aggregate Revolving Commitments and
(2) the Collateral Coverage Amount”.
     2.13 Amendment to Section 5.05(q). Section 5.05(q) of the Credit Agreement
is hereby restated in its entirety with the following:
          (q) Collateral Coverage Amount. Provide to the Administrative Agent
not later than the 45th day after the end of each fiscal quarter a calculation
of the Collateral Coverage Amount as of the end of such fiscal quarter in form
satisfactory to the Administrative Agent.
     2.14 Amendment to Section 6.13. Section 6.13 of the Credit Agreement is
hereby restated in its entirety with the following:
     Section 6.13 Leverage Ratio. The Parent shall not permit its Leverage Ratio
at the end of any fiscal quarter, commencing with the fiscal quarter ending on
the earlier of (a) the Modification Period Termination Date and (b) June 30,
2011, to be greater than 3.00 to 1.00.
     2.15 Amendment to Section 6.16. Section 6.16 of the Credit Agreement is
hereby restated in its entirety with the following:
     Section 6.16 Minimum Consolidated EBITDA. The Parent shall not, at the end
of any fiscal quarter, commencing with the fiscal quarter ending June 30, 2010
through but excluding the fiscal quarter ending on the earlier to occur of
(a) the Modification Period Termination Date and (b) June 30, 2011, permit its

4



--------------------------------------------------------------------------------



 



Consolidated EBITDA for the four fiscal quarters then ended to be less than
$40,000,000.
ARTICLE III
CONDITIONS PRECEDENT
     This Amendment shall become effective as of the Effective Date upon the
satisfaction of the following conditions precedent:
     3.01 Documentation. The Administrative Agent shall have received the
following in form and substance satisfactory to the Administrative Agent:
     (a) this Amendment duly executed by the Borrowers, the Administrative Agent
and the Majority Lenders;
     (b) (i) the attached Acknowledgment and Reaffirmation of the US Guaranty
duly executed by each US Guarantor and (ii) the attached Acknowledgment and
Reaffirmation of the Foreign Guaranty duly executed by each Foreign Guarantor;
and
     (c) a Foreign Vessel Mortgage executed by Global International Vessels,
Ltd., together with (i) any other documents, agreements or instruments necessary
to create an Acceptable Security Interest in the Global Orion, Official Number
1794, and the revenues therefrom and (ii) lien, tax and judgment searches
reflecting no Liens other than Permitted Liens against such Collateral.
     3.02 Payment of Fees. The Borrowers shall have paid (i) all fees required
to be paid to the Administrative Agent and the Lenders on the Effective Date
pursuant to the fee letter between the Borrowers and the Administrative Agent
dated as of the Effective Date and (ii) all costs and expenses which have been
invoiced and are payable pursuant to Section 11.04 of the Credit Agreement.
     3.03 Repayment of Advances. The Borrowers shall have prepaid all Revolving
Advances and Swingline Advances on the Effective Date.
ARTICLE IV
NO WAIVER
     Nothing contained in this Amendment shall be construed as a waiver by the
Administrative Agent or any Lender of any covenant or provision of the Credit
Agreement, the other Credit Documents, this Amendment, or of any other contract
or instrument between any Borrower and the Administrative Agent or any Lender,
and the failure of the Administrative Agent or any Lender at any time or times
hereafter to require strict performance by each Borrower of any provision
thereof shall not waive, affect or diminish any right of the Administrative
Agent or any Lender to thereafter demand strict compliance therewith. The
Administrative Agent and each Lender hereby reserves all rights granted under
the Credit Agreement, the other Credit Documents, this Amendment and any other
contract or instrument between any of them.

5



--------------------------------------------------------------------------------



 



ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Credit Documents are ratified and confirmed and
shall continue in full force and effect. Each Borrower hereby agrees that all
liens and security interests securing payment of the Obligations under the
Credit Agreement are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations. Each Borrower,
the Administrative Agent and the Lenders agree that the Credit Agreement, as
amended hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     5.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Amendment have been authorized by all requisite
corporate action on the part of such Borrower and will not violate the
applicable organization or governing documents of any Borrower; (b) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and the other Credit Documents are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (c) no Default or Event of Default under the Credit
Agreement, as amended hereby, has occurred and is continuing; (d) each Borrower
is in full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Credit Documents; and (e) no
Borrower has amended its applicable organizational or governing documents since
the date of the Credit Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.
     6.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as amended hereby, are hereby
amended so that any reference in the Credit Agreement and such other Credit
Documents to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.
     6.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection

6



--------------------------------------------------------------------------------



 



with any and all amendments, modifications, and supplements to the Credit
Documents, including, without limitation, the reasonable costs and fees of the
Administrative Agent’s legal counsel, and all costs and expenses incurred by the
Administrative Agent in connection with the enforcement or preservation of any
rights under the Credit Agreement, as amended hereby, or any other Credit
Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first above-written.

            PARENT:

GLOBAL INDUSTRIES, LTD.
      By:   /s/ C. Andrew Smith         Name:   C. Andrew Smith        Title:  
Chief Financial Officer        MEXICAN BORROWER:

GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Attorney-in-Fact / Apoderado        CAYMAN BORROWER:

GLOBAL INDUSTRIES INTERNATIONAL, L.P.
      By:   Global Industries International, L.L.C., its general partner        
    By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux       
Title:   Chief Administrative Officer & General Counsel     

Signature Page to Amendment No. 6 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as
Calyon
New York Branch), as Administrative Agent, Issuing Bank, Swingline Bank and as a
Lender
      By:   /s/ Page Dillehunt         Name:   Page Dillehunt        Title:  
Managing Director              By:   /s/ Michael Willis         Name:   Michael
Willis        Title:   Managing Director     

Signature Page to Amendment No. 6 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            LENDERS:

WHITNEY NATIONAL BANK
      By:   /s/ Mark McCullough         Name:   Mark McCullough        Title:  
Vice President     

Signature Page to Amendment No. 6 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            NATIXIS (formerly known as Natexis Banques Populaires)
      By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros       
Title:   Managing Director              By:   /s/ Timothy L. Polvado        
Name:   Timothy L. Polvado        Title:   Senior Managing Director     

Signature Page to Amendment No. 6 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.
      By:   /s/ Mark H. Wolf         Name:   Mark H. Wolf        Title:  
Director              By:   /s/ Mei Wan Tong         Name:   Mei Wan Tong       
Title:   Director     

Signature Page to Amendment No. 6 to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED US GUARANTY
Each of the undersigned (each a “US Guarantor” and collectively the “US
Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 6 to Third Amended and Restated Credit Agreement dated as of
June 16, 2010 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation, GLOBAL
OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad
limitada de capital variable, and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a
Louisiana limited liability company, in its capacity as general partner of
GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited
partnership, (b) the financial institutions parties thereto; and (c) Crédit
Agricole Corporate and Investment Bank (formerly known as Calyon New York
Branch), as administrative agent (in such capacity, the “Administrative Agent”)
and (ii) reaffirms its obligations under the Second Amended and Restated US
Guaranty dated as of June 30, 2006 by the US Guarantors in favor of the
Administrative Agent for the benefit of the Beneficiaries (as defined therein).

            GLOBAL INDUSTRIES, LTD.
      By:   /s/ C. Andrew Smith         Name:   C. Andrew Smith        Title:  
Chief Financial Officer        GIL HOLDINGS, L.L.C.
GLBL HOLDINGS, L.L.C.
GLOBAL DIVERS AND CONTRACTORS, L.L.C.
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C.
GLOBAL INDUSTRIES OFFSHORE, L.L.C.
GLOBAL PIPELINES PLUS, L.L.C.
GLOBAL MOVIBLE OFFSHORE, L.L.C.
NORMAN OFFSHORE PIPELINES, L.L.C.
PIPELINES, L.L.C.
SUBTEC MIDDLE EAST LIMITED
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Chief Administrative Officer & General Counsel     

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED FOREIGN GUARANTY
Each of the undersigned (each a “Foreign Guarantor” and collectively the
“Foreign Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 6 to Third Amended and Restated Credit Agreement dated as of
June 16, 2010 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation, GLOBAL
OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad
limitada de capital variable, and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a
Louisiana limited liability company, in its capacity as general partner of
GLOBAL INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited
partnership, (b) the financial institutions parties thereto; and (c) Crédit
Agricole Corporate and Investment Bank (formerly known as Calyon New York
Branch), as administrative agent (in such capacity, the “Administrative Agent”)
and (ii) reaffirms its obligations under the Second Amended and Restated Foreign
Guaranty dated as of June 30, 2006 by the Foreign Guarantors in favor of the
Administrative Agent for the benefit of the Beneficiaries (as defined therein).

            GLOBAL INDUSTRIES INTERNATIONAL, L.P.
      By:   Global Industries International, L.L.C., its         general
partner              By:   /s/ Russell J. Robicheaux         Name:   Russell J.
Robicheaux        Title:   Chief Administrative Officer & General Counsel       
GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Attorney-in-Fact / Apoderado        GLOBAL INTERNATIONAL VESSELS,
LTD.
GLOBAL OFFSHORE INTERNATIONAL, LTD.
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Chief Administrative Officer & General Counsel     

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty

 



--------------------------------------------------------------------------------



 



            GLOBAL INDUSTRIES OFFSHORE NETHERLANDS, BV
      By:   Global Industries International, L.L.C., as         managing
director            By:   /s/ Russell J. Robicheaux         Name:   Russell J.
Robicheaux        Title:   Chief Administrative Officer & General Counsel       
    By:   Executive Management Trust, B.V., as         managing director       
    By:   /s/ Dennis Beets         Name:   Dennis Beets        Title:  
Director            By:   /s/ Anneke Hooiveld         Name:   Anneke Hooiveld   
    Title:   Authorized Signatory        GIL MAURITIUS HOLDINGS, LTD.
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Chief Administrative Officer & General Counsel        GLOBAL
INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.
GLOBAL VESSELS MEXICO, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES OFFSHORE SERVICES, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.
      By:   /s/ Russell J. Robicheaux         Name:   Russell J. Robicheaux     
  Title:   Attorney-in-Fact / Apoderado     

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty

 